This is an appeal from the action of the superior court of Oklahoma county in affirming the action of the board of county commissioners of said county in rejecting the claim of the county attorney thereof for 25 per cent. of the amount collected by him from the surety upon the official bond of James S. Powers, clerk of the county court. It is agreed between counsel that the decision in this case may follow the decision in D. K. Pope v. Board of County Com'rs. of OklahomaCounty, ante, 146 P. 222, just handed down. As in that cause the judgment of the court below is affirmed, the same order will be entered herein.
The judgment of the court below is affirmed.
All the Justices concur. *Page 525